DETAILED ACTION
This communication is in response to the Application filed on 27 May 2020. Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-13 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “Content analyzer”, “tone interpreter”, and “comparison interpreter”, coupled with functional language “for” (“configured to”) without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

           Regarding claim 2, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: processor 120 + para [00022]-[00023] (instructions) as “tone interpreter”.  
           Regarding claim 3, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: processor 120 + para [00022]-[00023] (instructions) as “comparison interpreter”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121842, hereinafter referred to as Catalano et al., in view of US 10990759, hereinafter referred to as Sosonkin et al.

Regarding claim 1, Cantalano et al. discloses a system, comprising: 

a word database containing words associated with a tone category (“The database 410 can include data such as, for example, dictionary data, thesaurus data, and word sentiment index data that can be referenced by the sentiment /tonal adjustment module 408,” Cantalano et al., para [0051].); 

The database 410 can also store a user messages history that includes any previous messaged sent by a user to a recipient,” Cantalano et al., para [0051].) 





a content analyzer (“The server 406 returns the results of the sentiment and tone analysis which can be displayed on the user interface 404 of the user device 402, as shown at block 506,” Cantalano et al., para [0057].) configured to: 



determine the sender and the recipient of the electronic document (Cantalano et al. or the system 400 can analyze historical data regarding past interactions between the user and the recipient of the message [0057] system implicitly determines the sender/receiver during analysis.); 



retrieve words associated with the tone category from the word database (“The database 410 can include data such as, for example, dictionary data, thesaurus data, and word sentiment index data that can be referenced by the sentiment /tonal adjustment module 408,” Cantalano et al., para [0051].); 

Tokenization is the process of breaking a stream of text into words, phrases, symbols, or other meaningful elements called tokens. The list of tokens can become an input for further processing. While performing NLP, after tokenization, Part of Speech (POS) tagging occurs where each token is labeled as a part of speech such as noun, verb, adjective, and the like. This POS tagging assists with identifying possible replacement words. Each token can be assigned a sentiment score, as shown at block 606,” Cantalano et al., para [0058].); 

identify a tone of the passage based on the words in the passage associated with the tone category (“In one or more embodiments of the present invention, a body of text can be analyzed via sentiment analysis that indicate to a sender the results of the analysis,” Cantalano et al., para [0048].).









Catalano et al., though, does not disclose that the recipient database comprises certain features or that the content analyzer comprises certain features.

Sosonkin et al. is cited to disclose a recipient database configured to: 

store a baseline tone of electronic documents from a sender (“The ML models may indicate a sentiment baseline, or a “normal” sentiment or attitude, for each user 108 towards the employer or organization,” Sosonkin et al., col. 9, lines 17-19. And, “At “5” of the sentiment-analysis process 112, the orchestration component 120 may provide the deviation and/or sentiment score to be stored in one or more databases managed by a database-management component 126,” Sosonkin et al., col. 9, lines 31-34.); and 

associate the baseline tone with a recipient of the electronic documents (“The ML models may indicate a sentiment baseline, or a “normal” sentiment or attitude, for each user 108 towards the employer or organization,” Sosonkin et al., col. 9, lines 17-19.); 

a content analyzer configured to:

retrieve a passage in an electronic document generated in an application (“Upon detecting new communication data, the orchestration component 120 may provide the new communication to a cloud-based natural-language processing (NLP) component 122 that is provided by the service provider 104. The NLP component 122 may use machine learning to find various insights and relationships in the text of the communication data representing the communications of the users 108,” Sosonkin et al., col. 8, lines 54-58. The stored data is retrieved for analysis. See also Sosonkin et al., fig. 1.); 

retrieve the baseline tone of the sender from the recipient database (“Once the ML models are established for each employee, sentiment values for subsequent communications of the employees are then compared to the established sentiment baseline to identify significant negative deviations from the baseline,” Sosonkin et al., col. 4, lines 26-30. The baseline tone is retrieved to compare to the current sentiment value(s).); 

compare an identified tone to the baseline tone (“At “4” of the sentiment-analysis process 112, the model-generation component 124 may determine whether the sentiment score/value deviates from the established sentiment baseline for the user(s) 108,” Sosonkin et al., col. 9, lines 20-23. Determining that a sentiment score/value deviates from the sentiment baseline involves a comparison between the identified tone and baseline tone.); 

determine whether the tone is consistent with the baseline tone (“At “4” of the sentiment-analysis process 112, the model-generation component 124 may determine whether the sentiment score/value deviates from the established sentiment baseline for the user(s) 108,” Sosonkin et al., col. 9, lines 20-23. Measuring the sentiment score/value deviation from the baseline tone is determining consistency with the baseline tone.); 

determine an inconsistency classification when the tone is not consistent with the baseline tone (“At “5” of the sentiment-analysis process 112, the orchestration component 120 may provide the deviation and/or sentiment score to be stored in one or more databases managed by a database-management component 126. The database-management component 126 may be a fully managed, flexible, non-relational database service that supports, among other technologies, document and key-value store models. The database-management component 126 may manage the deviation and/or sentiment scores, and associated the scores with an identity, or a hashed identity, of the respective user(s) 108,” Sosonkin et al., col. 9, lines 31-41.); and 

output the inconsistency classification (“In some examples, one or more admins 128 may be provided with access to the database(s) storing the deviation and/or sentiment scores,” Sosonkin et al., col. 9, lines 42-44.). Sosonkin et al. benefits Catalano et al. by providing a metric for determining that the sentiment of a communication deviates from a baseline sentiment by more than a threshold and allowing this deviation information to be accessed by certain parties (Sosonkin et al., col. 1, Abstract and lines 40-47). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Sosonkin et al. to enhance the content analysis applications of Catalano et al.   

Regarding claim 2, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, wherein the content analyzer further comprises a tone interpreter configured to: 

parse the passage for words associated with the tone category in the word database (“Tokenization is the process of breaking a stream of text into words, phrases, symbols, or other meaningful elements called tokens. The list of tokens can become an input for further processing. While performing NLP, after tokenization, Part of Speech (POS) tagging occurs where each token is labeled as a part of speech such as noun, verb, adjective, and the like. This POS tagging assists with identifying possible replacement words. Each token can be assigned a sentiment score, as shown at block 606,” The database 410 can include data such as, for example, dictionary data, thesaurus data, and word sentiment index data that can be referenced by the sentiment/tonal adjustment module 408,” Catalano et al., para [0051].); and 

identify the tone of the passage based on the words in the passage associated with the tone category (“In one or more embodiments of the present invention, a body of text can be analyzed via sentiment analysis that indicate to a sender the results of the analysis,” Catalano et al., para [0048].).  

Regarding claim 3, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 2, wherein the content analyzer further comprises a comparison interpreter configured to: 

compare the tone identified in the tone interpreter to the baseline tone retrieved by the recipient database (“At “4” of the sentiment-analysis process 112, the model-generation component 124 may determine whether the sentiment score/value deviates from the established sentiment baseline for the user(s) 108,” Sosonkin et al., col. 9, lines 20-23. Determining that a sentiment score/value deviates from the sentiment baseline involves a comparison between the identified tone and baseline tone.); 

determine whether the tone is consistent with the baseline tone (“At “4” of the sentiment-analysis process 112, the model-generation component 124 may determine whether the sentiment score/value deviates from the established sentiment baseline for the user(s) 108,” Sosonkin et al., col. 9, lines 20-23. Measuring the sentiment 

determine the inconsistency classification when the tone is not consistent with the baseline tone (“At “5” of the sentiment-analysis process 112, the orchestration component 120 may provide the deviation and/or sentiment score to be stored in one or more databases managed by a database-management component 126. The database-management component 126 may be a fully managed, flexible, non-relational database service that supports, among other technologies, document and key-value store models. The database-management component 126 may manage the deviation and/or sentiment scores, and associated the scores with an identity, or a hashed identity, of the respective user(s) 108,” Sosonkin et al., col. 9, lines 31-41.); and 
output the inconsistency classification to the application (“In some examples, one or more admins 128 may be provided with access to the database(s) storing the deviation and/or sentiment scores,” Sosonkin et al., col. 9, lines 42-44.).  

Regarding claim 7, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, wherein the content analyzer analyzes the passage using a machine learning algorithm (Sosonkin et al., col. 4, lines 11-20.).


Regarding claim 10, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, wherein the inconsistency classification indicates a degree of inconsistency between the passage and the baseline tone (“At “4” of the sentiment-analysis process 112, the model-generation component 124 may determine whether the sentiment score/value deviates from the established sentiment baseline for the user(s) 108,” Sosonkin et al., col. 9, lines 20-23. The sentiment deviation score measures a degree of inconsistency between the passage and the baseline tone.).  

Regarding claim 11, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, wherein the content analyzer is further configured to determine a job-title of the recipient and determine a baseline tone associated with the job-title (Catalano et al., col. 4, lines 6-24.).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121842, hereinafter referred to as Catalano et al., in view of US 10990759, hereinafter referred to as Sosonkin et al., and further in view of US 20100332287, hereinafter referred to as Gates et al.

Regarding claim 4, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, but not wherein the content analyzer is further configured to clean the passage to remove frequently used words. Gates et al. is cited to disclose wherein the content analyzer is further configured to clean the passage to remove frequently used words (“Analysis for sentiment words preferably includes removal of a few words which are frequently used non-subjectively in conversational text, such as "okay", "kind", "right", and "yes",” Gates et al., para [0048].). Gates et al. benefits Catalano et al. by automatically measuring customer satisfaction by analyzing customer interaction texts in real time (Gates et al., para [0010]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Gates et al. to extend the message content analysis applications of Catalano et al.   


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121842, hereinafter referred to as Catalano et al., in view of US 10990759, hereinafter referred to as Sosonkin et al., and further in view of US 20100312769, hereinafter referred to as Bailey et al.

Regarding claim 5, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, but not wherein the content analyzer is further configured to count a number of words in the passage to determine if the passage deviates from the baseline tone. Bailey et al. is cited to disclose wherein the content analyzer is further configured to count a number of words in the passage to determine if the passage deviates from the baseline tone (“As indicated above, both the assessment of the change in sentiment and the acceleration are made using similar equations that compare current sentiment levels and current activity levels with earlier sentiment levels and earlier activity levels. Line 1655 provides a selection of summary words that are extracted from the text messages based on the collection of words representing the highest term frequency IDF values in the set of messages on the basis of their relative frequency of use,” Bailey et al., para [0170].). Bailey et al. benefits Catalano et al. by providing methods for analyzing micro-blog messages to detect abnormal activity of interest (Bailey et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Bailey et al. to extend the message content analysis methods of Catalano et al.   


Claims 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121842, hereinafter referred to as Catalano et al., in view of US 10990759, hereinafter referred to as Sosonkin et al., and further in view of US 8818788, hereinafter referred to as Mihalik et al.

Regarding claim 6, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, but not further comprising determining the baseline tone based on a number of words in a category wherein the tone is a sentiment of the passage. Mihalik et al. is cited to disclose determining the baseline tone based on a number of words in a category wherein the tone is a sentiment of the passage (“FIG. 14 is a flow diagram of one embodiment of a sentiment analysis method. In this example, method 1400 may comprise grouping or splitting a collection of text into different sentiment segments (step 1401), tokenizing words or phrases and/or removing Stopwords across the sentiment segments (step 1403), performing a frequency analysis to count the words or phrases in each sentiment segment (step 1405),” Mihalik et al., col. 21, lines 44-50.). Mihalik et al. benefits Catalano et al. by helping provide retailers with little insight as to why customers feel the way they, thereby allowing the retailer to leverage the customer base to better sell products (Mihalik et al., col. 1, lines 58-62). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Mihalik et al. to extend the message content analysis applications of Catalano et al.     

Regarding claim 12, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, but not wherein the word database contains multiple tone categories. Mihalik et al. benefits Catalano et al. by helping provide retailers with little insight as to why customers feel the way they, thereby allowing the retailer to leverage the customer base to better sell products (Mihalik et al., col. 1, lines 58-62). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Mihalik et al. to extend the message content analysis applications of Catalano et al.   

Regarding claim 13, Catalano et al., as modified by Sosonkin et al. and Mihalik et al., discloses the system of claim 12, wherein an overall tone is determined based on each of the tone categories (Mihalik et al., col. 5, line 65-col. 6, line 4.).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121842, hereinafter referred to as Catalano et al., in view of US 10990759, hereinafter referred to as Sosonkin et al., and further in view of US 20160019915, hereinafter referred to as Khan et al.

Regarding claim 8, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, but not wherein the output is an instruction to delay sending the electronic document. Khan et al. is cited to disclose wherein the output is an instruction to delay sending the electronic document (“In another example, an individual may be dictating an email message to another party and the system 200 may associate an emotion of “anger” with his/her tone in dictating. Upon the individual seeking to send the message, the system 200 may prompt the speaker with an “are you sure?” type of message or more passively with a delayed send to help ensure the speaker really wanted the message to go out when he or she was in an angered state upon composing,” Khan et al., para [0044].). Khan et al. benefits Catalano et al. by utilizing a speaker’s emotions to add layers of contextual connotations that influence a listener’s response, even resulting in different interpretations from the same words (Khan et al., para [0001]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Khan et al. to integrate speech-to-text application with the message content analysis applications of Catalano et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121842, hereinafter referred to as Catalano et al., in view of US 10990759, hereinafter referred to as Sosonkin et al., and further in view of US 20190205473, hereinafter referred to as Socol et al.

Regarding claim 9, Catalano et al., as modified by Sosonkin et al., discloses the system of claim 1, but not wherein the tone category is aggressiveness. Socol et al. is cited to disclose wherein the tone category is aggressiveness (“Optionally, the social media influencer orchestration logic 140 may characterize the social media posting120 as a combination of different tones each being weighted according to a predominance of corresponding terms of one of the different tones relative to remaining ones of the different tones —for example, 20% aggressive, 30% sad and 50% neutral,” Socol et al., para [0016].). Socol et al. benefits Catalano et al. by helping social media users become influencers (Socol et al., para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Catalano et al. with those of Socol et al. to extend the message content analysis applications of Catalano et al.

Allowable Subject Matter
Claims 14-20 are allowed. Claim 14 describes measuring two correlations against a threshold, whereas the prior art does not. Claim 20 describes two thresholds, whereas the prior art does not.

Conclusion
Other related prior art are listed in the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659